Exhibit 10.1 SECURITIES PURCHASE AND EXCHANGE AGREEMENT SECURITIES PURCHASE AND EXCHANGE AGREEMENT (this “Agreement”), dated as of October 6, 2009, by and among Aeolus Pharmaceuticals, Inc., a Delaware corporation with its headquarters located at 26361 Crown Valley Parkway, Suite 150, Mission Viejo, California92691 (the”Company”), and the investors listed on the Schedule of Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”). WHEREAS: A.The Company and each Buyer is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of Regulation D (“RegulationD”) as promulgated by the United States Securities and Exchange Commission (the “SEC”) under the 1933 Act. B.Buyers and the Company are parties to a Registration Rights Agreement, dated as of
